ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 97-419, concluding that ROBERT S. SUSSER of RED BANK, who was admitted to the bar of this State in 1979, and who thereafter was suspended from the practice of law for a period of three years by Order of the Court filed on November 18, 1997, and who remains suspended at this time, should be suspended from practice for a period of two years for violating RPC 1.7(a)and(b)(conflict of interest), RPC 1.8(business transaction with a client), RPC 3.3(a)(l)(false statement of material fact to a tribunal), RPC 8.4(e)(conduct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d)(eonduct prejudicial to the administration of justice);
And the Disciplinary Review Board having concluded that prior to reinstatement to practice, respondent should be required to complete the Skills and Methods Course offered by the Institute for Continuing Legal Education, and that on reinstatement, respondent should be required to practice under supervision for a period of three years;
And good cause appearing;
It is ORDERED that ROBERT S. SUSSER is suspended from the practice of law for a period of two years and until the further Order of the Court, retroactive to December 10, 2000; and it is further
ORDERED that prior to reinstatement to practice, respondent shall complete the Skills and Methods Course offered by the Institute for Continuing Legal Education and shall provide the Office of Attorney Ethics with proof of his satisfactory completion thereof; and it is further
*57ORDERED that following reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney-approved by the Office of Attorney Ethics for a period of three years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.